Title: To Benjamin Franklin from Paul-Pierre le Mercier de la Rivière, 21 September 1774
From: Mercier de la Rivière, Paul-Pierre le
To: Franklin, Benjamin


This odd letter seems to be Franklin’s only contact with a noted French philosophe. Le Mercier de la Rivière (1720–93) had been a councilor at the Parlement of Paris, intendant at Martinique, guest of Catherine the Great to advise her on a new legal code for Russia, and popularizer of Quesnay’s economic doctrines. The accession of Louis XVI in May, 1774, and his appointment of Turgot were beginning a new if short-lived era of economic reform. An edict of Sept. 13, which permitted the importation of foreign grain and its free circulation in France, was doubtless the background for Mercier’s proposal to buy five thousand tons of Philadelphia flour, in return if possible for wine. But how did he expect Franklin to arrange such a massive purchase in Pennsylvania? or to take French wine in trade, despite the restrictions of the Navigation Acts and the colonists’ well developed partiality for port and madeira? We cannot answer these questions, and presume that Franklin could not either. If he ever troubled to respond to the letter, his reply has been lost.
 
De Paris ce 21 7bre 1774.
Je me flatte, Monsieur, que mon nom ne vous est point inconnu, puisque vous avez à Paris pour amis ceux qui sont les miens. C’est aussi parceque je vous connois très bien de réputation, que je n’hésite point à m’adresser à vous, par préférence à tous autres, pour l’affaire dont je vais vous entretenir.
Je voudrois, Monsieur, tirer de vos Colonies angloises pour Paris 100 mille quintaux, et même plus, de vos plus belles fleurs de farine. Je suppose en cela qu’elles pussent m’être rendues au hâvre ou à Rouen, à un prix convenable pour ma spéculation. Je suppose encore qu’elles arriveroient successivement et sans interruption, dans des barillages bien reliés pour éviter les avaries, et tarés avec exactitude. Il seroit donc question de savoir, 1o. Dans quel tems on pourroit Commencer la livraison. 2o. A quel prix on pourroit me fournir le quintal de farine, prémiere qualité, et cela jusqu’à la concurrence de cent mille quintaux au moins; car peut-être pourrois-je traitter pour deux cent.
De mon Côté, je m’engagerois à payer comptant, à chaque livraison.
Mais voici une seconde spéculation. Question de savoir, Monsieur, si par des arrangemens que vous pouvez connoître il seroit possible et convenable à vos intérêts que les vaisseaux se chargeassent en retour des parties que voici.
Je pourrois fournir en bouteilles et en caisse, jusques à 50 ou 60 mille bouteilles de vin blanc mousseux, prémiere qualité. Je dis, prémiere qualité, parcequ’il est aujourdhui reconnu pour le meilleur vin de france. Ce vin est très blanc, très sec, très léger sur la langue, point-du-tout capiteux, un excellent corps de vin, sans aucune espece d’apreté ni de verdeur, mais portant dans la bouche une fraicheur et un parfum qui se conservent pendant un quart-d’heure, après qu’on l’a bu.
Je pourrois fournir encore un vin rouge dans la qualité que voici; vin d’une couleur riche et veloutée, ayant un parfum decide de framboise, vin dans le goût des premiers crus de Bourdeaux, mais ayant plus de finesse et de légereté qu’eux. Je pourrois fournir jusqu’à trois et quatre cent bariques de cette sorte de vin rouge, en prenant des précautions convenables. Tous ces vins rouges et blancs se comportent merveilleusement à la mer; j’en ai l’expérience.
S’il convenoit encore, Monsieur, à vos vaisseaux de prendre en retour des eaux-de-vie, il me seroit possible de m’arranger pour leur en procurer les quantités convenues.
Je pourrois fournir encore des vins blancs secs et non mousseux, de prémiere qualité; car la mousse du vin provient principalement du tems auquel il est mis en bouteille; et comme celui qui ne mousse point a plus le tems de se faire en barique, il est toujours plus fin que celui qui mousse. Au surplus je me borne à vous dire ici que ces vins blancs sont la tête de tous nos vins de france; qu’ils se gardent tant que l’on veut, se bonifiant toujours en vieillissant. Ce sont des vins que je cueille sur mes Domaines dans un petit Canton du haut côteau de l’Anjou, pays où l’on ne savoit faire ni la vigne ni le vin, Mais où je viens d’enseigner l’un et l’autre par mes raisonnemens et mes exemples.
Ces objets, Monsieur, sont assez intéressants pour me déterminer dès aujourdhui à passer à Londres, si ma santé me le permettoit; mais il y a bientôt un an que je ne cesse d’être malade. Je suis même encore actuellement à la fin d’une rechute fort considérable, et qui m’a mis en danger; mais aussi j’ai tout lieu de croire qu’elle sera la derniere. Ce sont les hommes qui font les affaires; il faut donc qu’ils se voyent, qu’ils s’abouchent, qu’ils s’expliquent, et quand ils sont de bonne foi, les affaires sont bientôt faites. Ne pouvant donc pas me rendre à Londres, il seroit bien à desirer que vos affaires vous amenassent à Paris, ou que je pusse y traiter directement avec les personnes qui s’obligeront à la livraison des farines; car cette prémiere spéculation peut toujours avoir lieu entre nous, quand même vous ne pourriez penser aux autres objets. Ainsi en supposant qu’il ne vous fût pas possible de rien acheter de mes vins, nous aurions toujours à traiter ensemble pour les farines de philadelphi qui, je crois, sont les plus belles de toutes vos Colonies.
Je vous prie donc, Monsieur, de me marquer le plus tôt possible 1o. Ce que vous pensez de mes propositions. 2o. Si ellespeuvent être traitées directement avec vous ou avec quelqu’un de vos amis à Paris; j’y pourrois même faire goûter les vins dont je vous ai parlé. 3o. Dans quel tems vous ou vos amis pourriez vous rendre à Paris. Sur quoi j’observe que ces spéculations demandent la plus grande célérité par diverses raisons trop longues à détailler ici. J’ai l’honneur d’être, Monsieur, avec la plus parfaite Considération, Votre très humble et très obéissant serviteur.
DE LA RIVIEREancien Intendant de la Martinique et Conseillerhonoraire au Parlement de Paris.
Rue de Clery. à Paris.
 
Endorsed: Receiv’d the 30th.
